 1   Andrew W. Stroud (SBN 126475)
     astroud@hansonbridgett.com
 2   Candice P. Shih (SBN 294251)
 3   cshih@hansonbridgett.com
     HANSON BRIDGETT LLP
 4   500 Capitol Mall, Suite 1500
     Sacramento, CA 95814
 5   Telephone:    (916) 442-3333
     Facsimile:    (916) 442-2348
 6

 7   Kristin M.V. Krueger*
     KOLEY JESSEN P.C., L.L.O.
 8   1125 S. 103rd Street, Suite 800
     Omaha, NE 68124
 9   Telephone: (402) 343-3878
     Facsimile: (402) 390-9005
10
     * Application for Pro Hac Vice Admission Forthcoming
11
     Attorneys for Defendants
12   NATIONAL PECAN SHELLING OPERATIONS, LLC
     and NATIONAL PECAN COMPANY
13
                               UNITED STATES DISTRICT COURT
14

15                            EASTERN DISTRICT OF CALIFORNIA

16

17   CONTINENTAL INSURANCE COMPANY;                  Case No.: 2:18-cv-03170-TLN-DB
18
                          Plaintiff,                 STIPULATION REGARDING
19                                                   EXTENSION OF TIME TO RESPOND
            vs.                                      TO COMPLAINT (THIRD) AND
20                                                   EXTENSION OF TIME TO COMPLETE
     NATIONAL PECAN SHELLING                         RULE 26(f) CONFERENCE AND ORDER
21   OPERATIONS, LLC; and NATIONAL
22   PECAN COMPANY;

23                        Defendants.

24

25          WHEREAS, on December 7, 2018, Plaintiff Continental Insurance Company

26   (“Continental”) filed a Complaint against Defendants National Pecan Shelling Operations, LLC

27   d/b/a National Pecan Company and National Pecan Company (collectively, “National Pecan”);

28
                                     1            Case No.: 2:18-cv-03170-TLN-DB
      THIRD STIPULATION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT AND
                                     ORDER
 1           WHEREAS, Continental served National Pecan with the Complaint on December 11,
 2   2018;
 3           WHEREAS, under Fed. R. Civ. P. 12(a)(1)(A)(i), National Pecan’s response to the
 4   Complaint was initially due on January 2, 2019;
 5           WHEREAS, National Pecan’s counsel conferred with Continental’s counsel regarding an
 6   extension of time for National Pecan to respond to the Complaint;
 7           WHEREAS, on December 21, 2018, pursuant to Eastern District of California Local Rule
 8   144(a), the parties filed a Stipulation Regarding Extension of Time to Respond to Complaint
 9   (Doc. 9), thereby extending the deadline for National Pecan to answer or otherwise respond to
10   the Complaint to January 30, 2019;
11           WHEREAS, National Pecan has been investigating the factual and legal allegations set
12   forth in the Complaint, including the basis for subject matter jurisdiction, personal jurisdiction,
13   and venue in this Court;
14           WHEREAS, Continental’s sole basis for subject matter jurisdiction in this Court is
15   diversity jurisdiction under 28 U.S.C. § 1332 (Doc. 1, ¶ 4);
16           WHEREAS, National Pecan is a limited liability company. Accordingly, National Pecan
17   has been investigating the citizenship of its members to determine whether or not diversity
18   jurisdiction exists. The structure of National Pecan is complex and has led to a lengthy
19   investigation by National Pecan regarding the existence of diversity jurisdiction under § 1332;
20           WHEREAS, on January 28, 2019, National Pecan and Continental filed a Second
21   Stipulation Regarding Extension of Time to Respond to Complaint and [Proposed] Order (Doc.
22   10) pursuant to National Pecan and Continental’s agreement to provide National Pecan with a
23   seven (7) day extension on its existing deadline to answer or otherwise respond to the Complaint
24   based on National Pecan’s ongoing investigation regarding whether or not diversity jurisdiction
25   may exist, making such deadline February 6, 2019;
26
27

28
                                     2            Case No.: 2:18-cv-03170-TLN-DB
      THIRD STIPULATION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT AND
                                     ORDER
 1           WHEREAS, since January 28, 2019, National Pecan has provided Continental with
 2   information and documents regarding its citizenship for purposes of determining whether or not
 3   diversity jurisdiction exists;
 4           WHEREAS, National Pecan and Continental have agreed to extend National Pecan’s
 5   existing answer/response deadline until February 18, 2019, to provide the parties with additional
 6   time to communicate regarding National Pecan’s citizenship and whether or not diversity
 7   jurisdiction may exist;
 8           WHEREAS, the Court’s Initial Pretrial Scheduling Order (Doc. 5) requires that the
 9   parties confer as required by Federal Rule of Civil Procedure 26(f) on or by February 12, 2018.
10   The parties have agreed to extend this date based on the ongoing investigation and discussions
11   regarding the existence of diversity jurisdiction and the agreed-upon extension on National
12   Pecan’s answer/response deadline. The parties agree to hold this conference on or by February
13   26, 2019 (fourteen (14) days after the existing deadline).
14           THEREFORE, IT IS HEREBY STIPULATED BY THE PARTIES THAT:
15           1.      The deadline for National Pecan to answer or otherwise respond to Continental’s
16                   Complaint shall be extended through and until February 18, 2019.
17           2.      The deadline for National Pecan and Continental to confer as required by Federal
18                   Rule of Civil Procedure 26(f) is February 26, 2019.
19

20    Dated: February 5, 2019                       HANSON BRIDGETT LLP
21

22                                                  By: /s/ Candice P. Shih
                                                       ANDREW W. STROUD
23                                                     CANDICE P. SHIH
                                                       Attorneys for Defendants NATIONAL PECAN
24
                                                       SHELLING OPERATIONS, LLC
25                                                     and NATIONAL PECAN COMPANY

26
27

28
                                     3            Case No.: 2:18-cv-03170-TLN-DB
      THIRD STIPULATION RE: EXTENSION OF TIME TO RESPOND TO COMPLAINT AND
                                     ORDER
 1   Dated: February 5, 2019         GIBSON ROBB & LINDH LLP
 2

 3                                    By: /s/ Anna Gourgiotopoulou
                                        JOSHUA E. KIRSCH
 4                                      ANNA GOURGIOTOPOULOU
                                        Attorneys for Plaintiff CONTINENTAL
 5                                      INSURANCE COMPANY
 6

 7

 8
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10
     Dated: February 7, 2019
11

12

13                                       Troy L. Nunley
                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
